309 N.Y. 888 (1955)
In the Matter of Emray Realty Corp., Appellant,
v.
Charles Abrams, as State Rent Administrator, Respondent.
Court of Appeals of the State of New York.
Argued October 14, 1955.
Decided November 23, 1955
Arnold Schildhaus for appellant.
Edward V. Alfieri and Nathan Heller for respondent.
CONWAY, Ch. J., DESMOND, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ., concur; DYE, J., taking no part.
*889Per Curiam.
The record before us is so confused and so incomplete as to prevent a determination as to whether or not the State Rent Administrator's application of the provisions of the rent laws here involved is confiscatory and thereby denied petitioner due process of law. This is an unusual case and, in the interest of justice, it seems to us that the matter should be remitted to the Rent Administrator with directions to conduct a full hearing (and keep a complete record thereof), at which petitioner may call witnesses and present evidence concerning the subject premises, their cost and value, the income derived and the rents due and/or collected therefrom, the expenses of operation and maintenance, the building violations or other violations filed or recorded against the premises, the repairs made in or about them, the reasonable cost of rectifying violations, and also these and any other specific evidence should be admitted bearing upon the question whether petitioner should be permitted to withdraw the premises from the rental market.
The order of the Appellate Division and that of Special Term should be reversed and the matter remitted to the State Rent Administrator to proceed in accordance with the Per Curiam opinion herein.
Orders reversed, etc.